.       .‘




                                 AUSTIN    11. TEXAS
PRICE  DANIEL
?wTORNEYGENERAL
                                 December 20, 1948


 Hon. Allen Harp                          Opinion No. V-745
 County Attorney
 Childress County                         Re:   Jurisdiction of Justice
 Childress, Texas                               Court over traffic vio-
                                                lations within the City
                                                of Childress

 Dear Sir:

           Your request for an,opinion by this Department contained
 the following:

               "My question is whether or not the Justice Court
          has concurrent jurisdiction with the Municipal Court in
          enforcing city ordinances on the highways and streets
          of the City of Childress, and the further question of
          whether or not the Uniform Act regulating traffic on
          highways extends to the streets dedicated and main-
          tained by the City of Childress. . . .

               "The State Highway Patrolmen in this area main-
          tain that these two Articles extend the regulations
          of the Uniform Act regulating traffic on highways to
          the streets of any city even though the streets of
          such city are dedicated and wholly maintained by the
          city. In other words, they maintain that the Justice
          Court has jurisdiction in a case involving failure to
          stop at a traffic control signal operated on a street
          dedicated and maintained solely by the city and far
          removed from any State Highway, and also the viola-
          tions of traffic control signals operated upon the
          State Highway within the city limits which were
          placed there by the city through the statutory agree-
          ment with the State Highway Department, but which are
          city owned and governed by city ordinance. My ques-
          tion is whether or not the Justice Court has juris-
          diction of such violations enumerated."

           Pertinent to your inquiry are the following provisions
 of the Uniform Act Regulating Traffic on Highways, Article 6701d
 of Vernon's Civil Statutes. Sections 12, 13(a) and 18(a) give
 the statutory definitions of terms used later in the Act.
Hon. Allen Harp, page 2 (V-745)



          "Sec. 12. Local Authorities. Every County, Municipal,
     and other local board or body having authority to enact
     laws relating to traffic under the Constitution and laws
     of this State.

         "Sec. 13(a). Street or Highway. The entire width
    between the boundary lines of every way publicly main-
    tained when any part thereof is open to the use of the
    public for purposes of vehicular travel.

          "Sec. 18(a)e Official Traffic-Control Devices.
     All signs, signals, markings and devices not inconsist-
     ent with this Act placed or erected by authority of a
     public body or official having jurisdiction, for the
     purpose of regulating, warning, or guiding traffic.

         "Sec. 26. Provisions of Act Uniform Throughout
    State. The provisions of this Act shall be applic-
    able and uniform throughout this State and in all
    political subdivisions and municipalities therein
    and no local authority shall enact or enforce any
    ordinance, rule or regulation in conflict with the
    provisions of this Act unless expressly authorized
    herein. Local authorities may, however, adopt ad-
    ditional traffic regulations which are not in con-
    flict with the provisions of this Act.

          "Sec. 31. Local Traffic-Control Devices.
     (a) Local authorities, in their respective juris-
     dictions, may place and maintain any traffic con-
     trol devices upon any highway under their jUriB-
     diction as they may deem necessary to indicate and
     carry out the provisions of this Act, or localtraf-
     fit ordinances, or regulate, warn, or guide traffic.
     All such traffic control devices hereafter erected
     shall conform to the State Highway Department's Manu-
     al and Specifications.

          "Sec. 32. Obedience to Official Traffic-Control
     Devices. No driver of a vehicle or motorman of a
     street car shall disobey the instructions of any
     official traffic control device placed in accordance
     with the provisions.of this Act, unless at the time
     otherwise directed by a police officer.

          "Sec. 143- Penalties for Misdemeanors. (a) It
     is a misdemeanor for any person to violate any of the
     provisions of this Act unless such violation is by
     this Act or other law of this State declared to be a
     felony. (b) Every person convicted of a misdemeanor
Hon. Allen Harp. page 3 (V-745)



     for a violation of any of the prorrisi,ons
                                              of this Act
     for which another penalty is not provided shall be
     punished by a fine of not less than One ($1.00) Dol-
     lar nor more than Two Hundred ($200.00) Dollars.

          With reference to exclusive juri.sdicti.on
                                                   in a municipal
court and to concurrent jurisdiction of a municipal court and a
justice of the peace, we quote the following from Opinion No. O-5416
of this Department.

          "As far as we have been able to determine the
     question submitted by you has not been directly
     passed on by our Texas Courts. However, in the case
     of Ex parte Levine, 81 S.W. 1206,, where relator had
     been convicted in the ci,tycourt of Corsicana for the
     violation of a city ordinance, we find the followi.ng
     significant language in the Court's opinion:

          "'In regard to the corporati,oncourt in which
     relator was convicted, whi.leI regard the effort in
     the charter to constitute that a State Court as fu-
     tile and without effect (here the Court cites sev-
     eral authorities), still this was a case exclusively
     cognizable by a municipal court as such, and it had
     jurisdiction to try and punish relator upon convi,c-
     tion of a municipal offense prbvi,dedfor by the city
     ordinance,' (Bracket insertion  and underscoring ours.)

          "It is our opinion that a justice court does
     not have criminal jurisdiction over a vi.olationof
     a city ordinance which violation does not also con-
     stitute a violation of the penal law of the State."

It is fundamental that a justice of the peace would have no criminal
jurisdiction in an instance where there had been no violati,onof the
penal laws of the State. The violation  of a city ordinance in and
of itself does not give jurisdiction to a justice of the peace.
Under the provisions of Section 31 of Article 6701d, local authori-
ties may place and maintain traffic control devices upon highways
under their jurisdiction. In Section 3% of the Act:, it 1.8provided
that unless otherwise directed by a police officer, no driver of a
vehicle shall disobey the i~nstructionsof any official traffic con-
trol device placed in accordance with the provisions of the Act.
From this latter provision it is apparent that the Legislature made
it a violation of State law to disobey the instructions of any traf-
fic control device installed or placed under the terms of theAct,
regardless of whether the device was put at a gi,vcnl~ocationby
State authorities or local authorities. We are cf the opinion,
therefore, that a justice of the peace has jurisdiction in cases
Hon. Allen Harp, page 4 (V-745)



involving failure to obey instructions of traffic control signals
placed in accordance with the provisions of the Act by either State
or local authorities and located within the limits of a city.



                                  SUMMARY

                       Under the provieions of the
                  Uniform Act Regulating Traffic on
                  the Highways, Article 6701d, Vernon'B
                  Civil Statutee, a justice of the peace
                  has Jurisdiction in catlesinvolving
                  failure to obey instructions of trafi
                  fit control signals within the limit.6
                  of a city and placed there by either
                  state or local authorities in accord-
                  ance with the provisions of the Act.


                                             Very truly yours

                                        ATTORNEYGE:NERALOFTEXAS


                                        By   /B/ Clyde B. Kennelly
                                                 Clyde B. Kennelly
                                                 Assistant




                                        APPROVED:

                                        /e/ Fagan Dickson

                                        FAGAN DICKSON
                                        FIRST ASSISTANT
                                        ATTORNEY GENERAL